DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  In instant claim 9, the limitation “at least one selected from citric acid” should be amended to recite “at least one organic acid selected from citric acid” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 5 recites the broad limitation “the solvent ii. is ethyl acetate, ethanol, methyl acetate, methyl formate, dimethyl carbonate or mixtures thereof”, followed by the narrower limitation of “the solvent ii. is ethanol or ethyl acetate, dimethyl carbonate or mixtures thereof”.  Furthermore, the examiner asserts that claim 5 recites that the acid is citric acid twice and that claim 10 also recites that the surfactant is coco-glucoside twice.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “or another similar terpene”.  The limitation “or another similar terpene” renders the claims vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “or another similar terpene”.  Appropriate correction and/or clarification is required.

Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “or another terpene”.  The limitation “or another terpene” renders the claims vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “or another terpene”.  Appropriate correction and/or clarification is required.

Claim 8 provides for the use of an aqueous composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Claim 8 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  Appropriate correction and or clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 10 recites the broad limitation “the solvent ii. is ethyl acetate or ethanol or dimethyl carbonate or mixtures thereof”, followed by the narrower limitation of “the solvent ii. is ethyl acetate or ethanol”.  Furthermore, the examiner asserts that claim 10 recites that the acid is citric acid twice and that claim 10 also recites that the surfactant is coco-glucoside twice.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bauer et al, US 2017/0020794.
Bauer et al, US 2017/0020794, discloses a liquid washing agent for cleaning fabrics (see abstract and paragraph 3) comprising 2.0% by weight of an alkyl polyglucoside, 1.0% by weight of citric acid, 1.0% by weight of ethanol, water and adjunct ingredients (see Example III.5 in paragraph 161), wherein the composition contains a fragrance, such as citral (see paragraph 75), per the requirements of the instant invention.  Therefore, instant claims 1-5 and 8-10 are anticipated by Bauer et al, US 2017/0020794.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaser, US 2014/0020711.
Kaser, US 2014/0020711, discloses a composition for cleaning hard surfaces (see abstract) comprising 1.2% by weight of sodium alkylbenzene sulfonate, 1.0% by weight of ethanol, 0.5% by weight of isopropanol, 0.5-1.0 % by weight of citric acid, fragrances, water and adjunct ingredients (see Tables 1 and 6), per the requirements of the instant invention.  Therefore, instant claims 1-5 and 8-10 are anticipated by Kaser, US 2014/0020711.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stumpe et al, US 2010/0249249.
Stumpe et al, US 2010/0249249, discloses a cleaning agent for removing biofilm from a surface (see abstract) comprising 3% by weight of citric acid, 3% by weight of ethanol, 1% by weight of sodium lauryl ether sulfate, 0.02% by weight of a fragrance, water and adjunct ingredients (see Formulation Examples 1 and 2), per the requirements of the instant invention.  Therefore, instant claims 1-5 and 8-10 are anticipated by Stumpe et al, US 2010/0249249.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stute et al, U.S. Patent No. 6,521,578.
Stute et al, U.S. Patent No. 6,521,578, discloses a cleaning agent for hard surfaces comprising 1.5-5% by weight of Glucopon APG 650 EC, 3.5% by weight of Lauryl Glucoside, 3-9% by weight of Decyl Glucoside, 3% by weight of sodium lauryl sulfate, 3.5% by weight of Ethanol, 3.6% by weight of Citric Acid, water, and adjunct ingredients (see Examples 1-4 in Table 1), wherein the composition additionally contains 0-15% by weight of a perfume, such as citral (see col. 8, line 41-col. 9, line 42), per the requirements of the instant invention.  Therefore, instant claims 1-5 and 8-10 are anticipated by Stute et al, U.S. Patent No. 6,521,578.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al, US 2016/0108347.
McCarthy et al, US 2016/0108347, discloses a detergent composition for cleaning hard surfaces (see abstract) comprising 0.1-95% by weight of soapberries, 0.1-35% by weight of surfactants, 0.01-95% by weight of sodium carbonate, 0.1-95% by weight of saponified oils, 0.1-45% by weight of an alcohol, 0.01-10% by weight of calcium chloride, 0.1-35% by weight of a thickener or viscosity modifier, and 0.01-10% by weight of a fragrance (see paragraph 15).  It is further taught by McCarthy et al that suitable thickeners or viscosity modifiers include soy lecithin (see paragraph 37), that the composition contains 63-78% by weight of water (see paragraph 38), that the composition contains an acid, such as citric acid, tartaric acid or malic acid (see paragraph 41), and that suitable alcohols include ethyl alcohol or isopropyl alcohol (see paragraph 41), per the requirements of the instant invention.  Specifically, note Examples 13-22.
	Although McCarthy et al generally discloses a detergent composition for cleaning hard surfaces comprising 0.1-35% by weight of surfactants, 0.1-45% by weight of an alcohol, such as ethyl alcohol or isopropyl alcohol, an acid, such as citric acid, tartaric acid or malic acid, and 0.1-35% by weight of a thickener or viscosity modifier, such as soy lecithin, the reference does not require such hard surface cleaning compositions containing these components with sufficient specificity to constitute anticipation.
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have formulated a hard surface cleaning composition, as taught by McCarthy et al, which contained 0.1-35% by weight of surfactants, 0.1-45% by weight of an alcohol, such as ethyl alcohol or isopropyl alcohol, an acid, such as citric acid, tartaric acid or malic acid, and 0.1-35% by weight of a thickener or viscosity modifier, such as soy lecithin, because such hard surface cleaning compositions fall within the scope of those taught by McCarthy et al.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success, because such a hard surface cleaning composition containing 0.1-35% by weight of surfactants, 0.1-45% by weight of an alcohol, such as ethyl alcohol or isopropyl alcohol, an acid, such as citric acid, tartaric acid or malic acid, and 0.1-35% by weight of a thickener or viscosity modifier, such as soy lecithin, is expressly suggested by the McCarthy et al disclosure and therefore is an obvious formulation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/045,568 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/045,568 claims a similar method for removing a contaminant from a surface with a composition comprising 12-45% by weight of citric acid, 2-7% by weight of a surfactant, such as soy lecithin and coco-glucoside, 0.5-10% by weight of a solvent, such as ethanol, an apolar solvent, such as citral, and adjunct ingredients (see claims 1-11 of copending Application No. 17/045,568), as required in the instant claims.  Therefore, instant claims 1-12 are an obvious formulation in view of claims 1-11 of copending Application No. 17/045,568.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/763,776 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/763,776 claims a similar method for removing a contaminant from a surface with a composition comprising 12-45% by weight of citric acid, 1-7% by weight of a surfactant, such as soy lecithin and coco-glucoside, 0.5-10% by weight of a solvent, such as ethyl acetate, an apolar solvent, such as citral, and adjunct ingredients (see claims 1-10 of copending Application No. 17/763,776), as required in the instant claims.  Therefore, instant claims 1-12 are an obvious formulation in view of claims 1-10 of copending Application No. 17/763,776.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/045,280 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/045,280 claims a similar method for removing a contaminant from a surface with a composition comprising 12-45% by weight of citric acid, 2-7% by weight of a surfactant, such as soy lecithin and coco-glucoside, 1-6% by weight of a solvent, such as ethanol, an apolar solvent, such as citral, and adjunct ingredients (see claims 1-9 of copending Application No. 17/045,280), as required in the instant claims.  Therefore, instant claims 1-12 are an obvious formulation in view of claims 1-9 of copending Application No. 17/045,280.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 13, 2022